Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	
Divisional Application
           This application is a Divisional of US Application# 16864643, now US Pat# 11217928


Allowable Subject Matter
Claims 1- 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) An electrical connector (10) comprising: a) a plug (20) comprising: i) an electrically-insulating plug body (22); ii) a plug conductor ring (30); and iii) an electrically-conductive member (W) connected to the plug conductor ring (30) within the plug body (22) and exiting an end of the plug body (22); and b) a receptacle (40) comprising: i) an electrically-insulating receptacle body (42); ii) a receptacle conductor ring (150, 250), the receptacle conductor ring (150, 250) having an axial inner bore (150b, 250b) and a transverse opening (154, 254) intersecting the axial inner bore (150b, 250b) at two locations; iii) an electrically-conductive member (W) connected to the receptacle conductor ring (150, 250) and exiting an end of the receptacle body (40); iv) an electrically-conductive contact (152, 252) received in the transverse opening (154, 254) and having a relaxed position and an elastically-deformed position, wherein in the relaxed position the electrically-conductive contact (152, 252) is a substantially straight member and extends transversely within the axial inner bore (150b, 250b) of the receptacle conductor ring (150, 250), and in the elastically-deformed position, the electrically-conductive contact (152, 252) is elastically deformed within the axial inner bore (150b, 250b) by the plug conductor ring (30), the plug conductor ring (30) contacting the electrically-conductive contact (152, 252) -21- #8155935.1and electrical contact is achieved between the plug conductor ring (30) and the receptacle conductor ring (150, 250), and upon removal of the plug conductor ring (30) from contact with the electrically- conductive contact (152, 252), the electrically-conductive contact (152, 252) returns to its relaxed position.
(Claim 7) An electrical connector (10) comprising: a) a plug (20) comprising: i) an electrically-insulating plug body (22); ii) a plug conductor ring (30); and iii) an electrically-conductive member (W) connected to the plug conductor ring (30) within the plug body (22) and exiting an end of the plug body (22); and b) a receptacle (40) comprising: i) an electrically-insulating receptacle body (42); -22- #8155935.1ii) a receptacle conductor ring (150) having an axial inner bore (150b) and a transverse slot (154) in the receptacle conductor ring (150) interrupted by the axial inner bore (150b) such that the transverse slot has two aligned transverse slot portions separated by the axial inner bore (150b) ; iii) an electrically-conductive member (W) connected to the receptacle conductor ring (150) and exiting an end of the receptacle body (40); iv) an electrically-conductive contact (152) received in the two aligned transverse slot portions and having an electrically-conductive contact portion in the axial inner bore (150b), the electrically-conductive contact (152) having a relaxed position and an elastically-deformed position, wherein in the relaxed position the electrically-conductive contact (152) is a substantially straight member and extends transversely within the axial inner bore (150b) of the receptacle conductor ring (150), and in the elastically-deformed position, the electrically-conductive contact (152) is elastically deformed within the axial inner bore (150b) by the plug conductor ring (30), the plug conductor ring (30) contacting the electrically-conductive contact (152) and electrical contact is achieved between the plug conductor ring (30) and the receptacle conductor ring (150), and upon removal of the plug conductor ring (30) from contact with the electrically- conductive contact (152), the electrically-conductive contact (152) returns to its relaxed position.
(Claim 11) An electrical connector (10) comprising: a) a plug (20) comprising: i) an electrically-insulating plug body (22); ii) a plug conductor ring (30); and iii) an electrically-conductive member (W) connected to the plug conductor ring (30) within the plug body (22) and exiting an end of the plug body (22); and b) a receptacle (40) comprising: i) an electrically-insulating receptacle body (42); ii) a receptacle conductor ring (250) having an axial inner bore (250b) and a transverse bore (254) in the receptacle conductor ring (250) interrupted by the axial inner bore (250b) such that the transverse bore (254) has two aligned transverse bore portions separated by the axial inner bore (250b) ; iii) an electrically-conductive member (W) connected to the receptacle conductor ring (250) and exiting an end of the receptacle body (40); iv) an electrically-conductive contact (252) received in the two aligned transverse bore portions and having an electrically-conductive contact portion in the axial inner bore (250b), the electrically-conductive contact (252) having a relaxed position and an elastically-deformed position, -24- #8155935.1wherein in the relaxed position the electrically-conductive contact (252) is a substantially straight member and extends transversely within the axial inner bore (250b) of the receptacle conductor ring (250), and in the elastically-deformed position, the electrically-conductive contact (252) is elastically deformed within the axial inner bore (250b) by the plug conductor ring (30), the plug conductor ring (30) contacting the electrically-conductive contact (252) and electrical contact is achieved between the plug conductor ring (30) and the receptacle conductor ring (250), and upon removal of the plug conductor ring (30) from contact with the electrically- conductive contact (252), the electrically-conductive contact (252) returns to its relaxed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         09/07/2022